TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 24, 2022



                                     NO. 03-22-00320-CV


                                   Marinda Tong, Appellant

                                                v.

                                  Waikei Scott Fung, Appellee




       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


Appellant’s notice of appeal does not identify a final or appealable order and does not state the

judgment or order appealed from. Having reviewed appellant’s filings in this appeal, it appears

that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.